Buskiek, J.
This was a prosecution in the name of the appellee against appellant, for the violation of an ordinance, in committing an assault and battery upon Mary Honan.
The cause originated before the mayor of said city, where the appellant was found guilty. He appealed to the circuit court, where he was again found guilty, and judgment was rendered against him for the sum of one dollar and costs of prosecution.
The appellee has moved to dismiss the appeal, for the reason that the amount involved, exclusive of costs, is only one dollar, and that consequently this court has no jurisdiction of the cause.
It is provided by section 550 of the code (2 G. & H. 269), that appeals may be taken from the courts of common pleas and circuit courts to the Supreme Court, by either party, from all final judgments, except in actions originating before a justice of the peace or mayor of a city, where the amount in controversy, exclusive of interest and costs, does not exceed ten dollars.
If the above section applies to the present case, it is decisive that this court has no jurisdiction of it.
Bogart v. The City of New Albany, 1 Ind. 38, was a prosecution before the. recorder for retailing spirituous liquors with*29out a license from the city. It was held that it was an action of debt to recover a penalty for violating a city ordinance, and as the judgment in the circuit court was only ten dollars, no right • of appeal existed. It was held to be a civil suit, and governed by the above quoted section.
The ruling in the above ease was adhered to in Cheny v. Shelbyville, 19 Ind. 84.
Donovan v. The Town of Huntington, 24 Ind. 821, was a prosecution instituted before the mayor of a town for a violation of a town ordinance; a fine of five dollars was assessed against the defendant, and on appeal to the circuit court a like fine was again assessed; and on appeal to this court, it was held that, as the amount in controversy was less than ten dollars, no appeal would lie. These cases are decisive of the present ease. We have no jurisdiction.
The appeal is dismissed, with costs.